Citation Nr: 0431010	
Decision Date: 11/23/04    Archive Date: 11/29/04

DOCKET NO.  00-05 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a compensable disability rating for bilateral 
pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the veteran's claim for an 
increased rating for his congenital pes planus.  The veteran 
filed a timely appeal to this adverse determination.

The veteran testified at a Travel Board hearing at the RO in 
August 2004 before the undersigned, who is the Veterans Law 
Judge responsible for making the final determination in this 
case, and was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

A preliminary review of the veteran's claims file indicates 
that the claim for a compensable rating for congenital pes 
planus requires additional development prior to Board 
adjudication.  

First, the Board notes that during the course of hearing 
before the undersigned in August 2004, the veteran testified 
that he was receiving current treatment from the podiatry 
department at the St. Alban's division of the Brooklyn VA 
Medical Center (VAMC), and that there might be existing 
outstanding medical treatment records at that facility.  The 
Board believes that it must obtain these records prior to 
final adjudication of the veteran's appeal.  See 38 U.S.C.A. 
§ 5107 (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611, 612-613 (1992) (the VA has constructive, if not actual, 
knowledge of records generated by the VA); Murincsak v. 
Derwinski, 2 Vet. App. 363, 372-373 (1992) (when the VA has 
knowledge of relevant records, the BVA must obtain these 
records before proceeding with the appeal).

Second, at the time of the hearing, the veteran, his daughter 
and the veteran's service representative all requested that 
the veteran be afforded a new VA podiatry examination.  The 
veteran and his daughter both testified that the most recent 
April 2002 VA podiatry examination was cursory in nature, and 
that neither the veteran nor his daughter, who attended the 
examination to assist her father with explaining his problems 
to the physician, really understood the purpose of the 
examination.  As a result, they were unable to fully explain 
the severity of the veteran's flatfoot problem to the 
examiner.  

In addition, the veteran's service representative noted that 
the examiner rendered diagnoses of bilateral calcaneal spurs 
and metatarsalgia, but did not address whether these 
disorders were part of the veteran's pes planus disability 
and, if so, how they affected his functioning.  

Finally, both the veteran and his representative stated that 
since the veteran was having severe difficulty with weakness 
in both feet, any new examination should address the issue of 
the presence or absence of weak foot.  They further requested 
that if such a disability is found, the RO consider the 
application of 38 C.F.R. § 4.71a, Diagnostic Code 5277 
(pertaining to bilateral weak foot) in rating the veteran's 
disability.  

Therefore, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC for the following 
action:

1.  The RO should request and obtain 
copies of all treatment records created 
at the St. Alban's podiatry clinic at the 
Brooklyn, New York VAMC since October 
2003 concerning treatment for the 
veteran's pes planus.  Any such records 
received should be associated with the 
veteran's claims file.  If the search for 
such records has negative results, a 
statement to that effect should be placed 
in the veteran's claims file.

2.  Following the receipt of any records 
received pursuant to number (1) above, 
the veteran should be afforded a VA 
examination to determine the nature and 
severity of his bilateral pes planus.  If 
possible, this examination should be 
scheduled to take place at the St. 
Alban's division of the Brooklyn VAMC, at 
the veteran's request.  As part of this 
examination, the examiner should 
determine whether the veteran is 
suffering from weak foot, and, if so, 
whether such disorder is related to the 
veteran's service-connected pes planus 
disability.  In addition, if any other 
podiatric disorders are identified, to 
potentially include calcaneal spurs 
and/or metatarsalgia, the examiner should 
also provide opinions as to whether these 
disorders are related to the veteran's 
service-connected congenital pes planus, 
and whether and how they affect his 
overall disability level.  The claims 
folder should be made available to the 
examiner for review and that it was 
available should be noted in the opinion.  
Any and all tests deemed necessary by the 
examiner for a full evaluation should be 
accomplished.

3.  After the above development has been 
completed, and after giving the appellant 
the full opportunity to supplement the 
record if desired, the RO should review 
the case and assure that all indicated 
actions are complete.  The RO should next 
readjudicate the issue of the veteran's 
entitlement to a compensable disability 
rating for congenital pes planus.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and be afforded the applicable 
time to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



	                  
_________________________________________________
	S. L. Kennedy 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




